DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.  Claims 10-15 were allowed in a previous Office action.
The following is an examiner’s statement of reasons for allowance: in light of the discussion of claim 1 and the Sato reference (US 2008/0128825 A1) during the interview with Roger Knapp (Reg. No. 46,836) on April 12, 2022, the examiner hereby withdraws the rejection of claims 1, 9, 18, and 19 made under 35 USC 103 using the Sato reference.  As was made clear during the interview, Sato (or any prior art after the updated search) does not disclose forming a first transistor on a substrate, the first transistor comprising a source/drain region, a gate structure, and a spacer along a sidewall of the gate structure, forming a contact to the source/drain region, forming a one or more dielectric layers over the first transistor (which already includes the spacer) and the contact followed by forming a butted contact opening through the one or more dielectric layers which comprises forming a first opening in the one or more dielectric layers to the contact using a first process and a second opening in the one or more dielectric layers to the gate structure using a second process, wherein the first process and the second process are performed sequentially, such that a sidewall of the first opening comprises the spacer and a sidewall of the second opening comprises the spacer and forming a conductive material in the butted contact opening as described by the applicant in claim 1.   After the interview with Roger Knapp (Reg. No. 46,836) on April 12, 2022 in which claim 16 was also discussed, claim 16 has been amended to clarify the positional relationship between the first and second conductive regions with regard to the first dielectric layer.  In the examiner’s opinion, it would not be obvious to implement a method for semiconductor processing which comprises forming first and second conductive regions that are separated are separated by a first dielectric layer along a line parallel to a major surface of the semiconductor substrate such that the line parallel to the major surface of the semiconductor substrate intersects the first conductive region and the second conductive region in combination with forming a butted contact in an opening made through one or more second dielectric layers formed over the first and second conductive regions and the first dielectric layer as suggested by the applicant in claim 16.  The reasons for the allowability of claims 10-15 were discussed in a previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817